

116 HR 3795 IH: Second Look Act of 2019
U.S. House of Representatives
2019-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3795IN THE HOUSE OF REPRESENTATIVESJuly 17, 2019Ms. Bass introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo enable incarcerated persons to petition a Federal court for a second look at sentences longer
			 than 10 years, where the person is not a danger to the safety of any
			 person or the community, and has shown they are ready for reentry, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Second Look Act of 2019. 2.Modification of certain terms of imprisonment (a)In generalSubchapter C of chapter 229 of title 18, United States Code, is amended by inserting after section 3626 the following:
				
					3627.Modification of certain terms of imprisonment
 (a)In generalNotwithstanding any other provision of law, a court may reduce a term of imprisonment imposed upon a defendant if—
 (1)the imposed term of imprisonment was more than 10 years; (2)the defendant has served not less than 10 years in custody for the offense; and
 (3)the court finds, after considering the factors set forth in subsection (c), that— (A)the defendant—
 (i)is not a danger to the safety of any person or the community; and (ii)demonstrates readiness for reentry; and
 (B)the interests of justice warrant a sentence modification. (b)Supervised release (1)In generalAny defendant whose sentence is reduced pursuant to subsection (a), shall be ordered to serve—
 (A)the term of supervised release included as part of the original sentence imposed on the defendant; or
 (B)in the case of a defendant whose original sentence did not include a term of supervised release, a term of supervised release not to exceed the authorized terms of supervised release described in section 3583.
 (2)Conditions of supervised releaseThe conditions of supervised release and any modification or revocation of the term of supervised release shall be in accordance with section 3583.
							(c)Factors and information To be considered in determining whether To modify a term of imprisonment
 (1)In generalThe court, in determining whether to reduce a term of imprisonment pursuant to subsection (a)— (A)may consider the factors described in section 3553(a), including the nature of the offense and the history and characteristics of the defendant; and
 (B)shall consider— (i)the age of the defendant at the time of the offense;
 (ii)the age of the defendant at the time of the sentence modification petition and relevant data regarding the decline in criminality as the age of defendants increase;
 (iii)any presentation of argument and evidence by counsel for the defendant; (iv)a report and recommendation of the Bureau of Prisons, including information on whether the defendant has substantially complied with the rules of each institution in which the defendant has been confined and whether the defendant has completed any educational, vocational, or other prison program, where available;
 (v)any report and recommendation of the United States attorney for any district in which an offense for which the defendant is imprisoned was prosecuted;
 (vi)whether the defendant has demonstrated maturity, rehabilitation, and a fitness to reenter society sufficient to justify a sentence reduction;
 (vii)any statement, which may be presented orally or otherwise, by any victim of an offense for which the defendant is imprisoned or by a family member of the victim if the victim is deceased;
 (viii)any report from a physical, mental, or psychiatric examination of the defendant conducted by a licensed health care professional;
 (ix)the family and community circumstances of the defendant, including any history of abuse, trauma, or involvement in the child welfare system, and the potential benefits to children and family members of reunification with the defendant;
 (x)the role of the defendant in the offense and whether, and to what extent, an adult was involved in the offense if the defendant was a juvenile at the time of the offense;
 (xi)the diminished culpability of juveniles as compared to that of adults, and the hallmark features of youth, including immaturity, impetuosity, and failure to appreciate risks and consequences, if the defendant was a juvenile at the time of the offense; and
 (xii)any other information the court determines relevant to the decision of the court. (2)Rebuttable presumptionIn the case of a defendant who is 50 years of age or older on the date on which the defendant files an application for a sentence reduction under subsection (a), there shall be a rebuttable presumption that the sentence of the defendant shall be reduced.
							(d)Limitation on applications pursuant to this section
 (1)Second applicationNot earlier than 5 years after the date on which an order denying release on an initial application under this section becomes final, a court shall entertain a second application by the same defendant under this section.
 (2)Third applicationNot earlier than 2 years after the date on which an order entered by a court on a second application under paragraph (1) becomes final, a court shall entertain a third application by the same defendant under this section.
 (3)Final applicationA court shall entertain a final application if the defendant— (A)is 50 years of age or older; and
 (B)has exhausted the sentencing modification process. (e)Procedures (1)NoticeNot later than 30 days after the date on which the 10th year of imprisonment begins for a defendant sentenced to more than 10 years of imprisonment for an offense, the Bureau of Prisons shall provide written notice of this section to—
 (A)the defendant; and (B)the sentencing court, the United States attorney, and the Federal Public Defender or Executive Director of the Community Defender Organization for the judicial district in which the sentence described in this paragraph was imposed.
								(2)Application
 (A)In generalAn application for a sentence reduction under this section shall be filed in the judicial district in which the sentence was imposed as a motion to reduce the sentence of the defendant pursuant to this section and may include affidavits or other written material.
 (B)RequirementA motion to reduce a sentence under this section shall be filed with the sentencing court and a copy shall be served on the United States attorney for the judicial district in which the sentence was imposed.
								(3)Expanding the record; hearing
 (A)Expanding the recordAfter the filing of a motion to reduce a sentence under this section, the court may direct the parties to expand the record by submitting additional written materials relating to the motion.
								(B)Hearing
 (i)In generalThe court shall, upon request of the defendant or the Government, conduct a hearing on the motion, at which the defendant and counsel for the defendant shall be given the opportunity to be heard.
 (ii)EvidenceIn a hearing under this section, the court shall allow parties to present evidence. (iii)Defendant’s presenceAt a hearing under this section, the defendant shall be present unless the defendant waives the right to be present. The requirement under this clause may be satisfied by the defendant appearing by video teleconference.
 (iv)CounselA defendant who is unable to afford counsel is entitled to have counsel appointed, at no cost to the defendant, to represent the defendant for the application and proceedings under this section, including any appeal, unless the defendant expressly waives the right to counsel after being fully advised of their rights by the court.
 (v)FindingsThe court shall state in open court, and file in writing, the reasons for granting or denying a motion under this section.
 (C)AppealThe Government or the defendant may file a notice of appeal in the district court for review of a final order under this section. The time limit for filing such appeal shall be governed by rule 4(a) of the Federal Rules of Appellate Procedure.
 (4)Crime victims rightsUpon receiving an application under paragraph (2), the United States attorney shall provide any notifications required under section 3771.
							(f)Annual report
 (1)In generalNot later than 1 year after the date of enactment of the Second Look Act of 2019, and once every year thereafter, the United States Sentencing Commission shall submit to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives a report on requests for sentence reductions under this section.
 (2)ContentsEach report required to be published under paragraph (1) shall include, for the 1-year period preceding the report—
 (A)the number of incarcerated individuals granted and denied sentence reductions under this section; (B)the number of incarcerated individuals released from prison under this section;
 (C)the demographic characteristics, including race and gender, of— (i)the incarcerated individuals who applied for a sentence reduction under this section;
 (ii)the incarcerated individuals granted sentence reductions under this section; and (iii)the incarcerated individuals who were released from prison under this section;
 (D)the location, categorized by Federal circuit and State, of— (i)the incarcerated individuals who applied for sentence reductions under this section;
 (ii)the incarcerated individuals granted sentence reductions under this section; and (iii)the incarcerated individuals who were released from prison under this section;
 (E)the average sentence reduction granted under this section; (F)the number of incarcerated individuals 50 years of age or older who applied for sentence reductions under this section;
 (G)the number of incarcerated individuals 50 years of age or older who were granted sentence reductions under this section; and
 (H)the number of individuals incarcerated 50 years of age or older who were released from prison under this section.
 (3)Attorney General cooperationThe Attorney General shall assist and provide information to the United States Sentencing Commission in the performance of the Commission’s duties under this subsection and promptly respond to requests from the Commission..
 (b)Table of sectionsThe table of sections for subchapter C of chapter 229 of title 18, United States Code, is amended by inserting after the item relating to section 3626 the following:
				
					
						3627. Modification of certain terms of imprisonment..
 (c)Technical and conforming amendmentSection 3582(c) of title 18, United States Code, is amended— (1)in paragraph (1)(B), by striking and at the end;
 (2)in paragraph (2), by striking the period at the end and inserting ; and; and (3)by adding at the end the following:
					
 (3)the court may reduce a term of imprisonment in accordance with section 3627.. (d)ApplicabilityThe amendments made by this section shall apply to any conviction entered before, on, or after the date of enactment of this Act.
			